Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dentures and partial dentures must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Such that the applicant claims portions of the dental prosthesis with respect to portions of the oral cavity such as “corresponding to a missing tooth”, however, it is not clear what is being claimed with respect to the structure. Such as it that applicant claiming a shape which corresponds to a shape of a missing tooth or the location of the element. For examination purposes, the limitations is being interpreted as when the device is placed in the mouth, the portion corresponds to the location of the missing tooth in the mouth, however, the applicant should amend the claims to clarify. 
With respect to claim 3, the limitation of the claimed “coupling clips” is unclear. For examination purposes, the coupling clips are being interpreted as clips that allow for the detachability of the supplementary member coupling element and prosthesis body, however, the applicant should amend the claims to further clarify.   
With respect to claim 4, the limitation “via a corresponding fastening portion” is unclear. For examination purposes, the limitation is being interpreted as the missing tooth supplementing member has a threaded portion corresponding to a threaded portion on the fastening portion, however, the applicant should amend the claim to clarify. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zuest (3,787,975).
Zuest discloses a missing tooth supplanting dental prosthesis comprising a prosthetic body 46 configured to be detachably worn in an oral cavity of a user who has at least one missing tooth (abstract, col. 2, ll. 63-65, see fig. 1), and provided with a fastening portion 42 that is formed in a portion corresponding to a missing tooth (see fig. 1), and a missing tooth supplementing member 48 configured to be height adjustably coupled to the fastening portion 42 of the prosthetic body (see fig. 1, col. 2, ll. 46-53, such that it is connected by a threaded connection and therefore, is capable of adjusting the height by changing the amount the member 48 it is threaded within the fastening portion 42), wherein the missing tooth supplementing member is capable of being 
Zuest further teaches with respect to claim 4, wherein the missing tooth supplementing member 48 is coupled to the fastening portion 42 of the prosthetic body through screwing via a corresponding fastening portion so that a height of the missing tooth supplementing member is adjusted according to the condition of the user’s gums (col. 2, ll. 46-53, such that it is connected by a threaded connection and therefore, is capable of adjusting the height by changing the amount the member 48 it is threaded within the fastening portion 42, see detailed explanation above, such that the corresponding fastening portion is the threads on the supplementing member). 
Zuest further teaches with respect to claim 5, wherein the prosthetic body is one of dentures or partial dentures (see abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuest (3,787,975)  as applied to claim 1 above, and further in view of Kuch (5,221,205).
Zuest teaches the invention as substantially claimed and discussed above including the fastening portion 42 is formed on a supplementary member coupling element 36, however, does not specifically teach the supplementary member coupling element is detachably coupled to the portion of the prosthetic body corresponding to the missing tooth. 
Kuch teaches a missing tooth supplementing dental prosthesis wherein the fastening portion 30/32 is formed on a supplementary member coupling element 24 that is detachably coupled to the portion of the prosthetic body 20 corresponding to the missing tooth (see figs. 1-2, 4, abstract). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the integral device taught by Zuest with the two elements that are detachably connected as taught by Kuch since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuest (3,787,975) in view of Kuch (5,221,205) as applied to claim 2 above, and further in view of Sillard (5,503,557).
Zuest/Kuch teaches the invention as substantially claimed and discussed above including Kuch teaching coupling elements 28 configured to be fitted into the prosthetic body (see fig. 1) are provided on a front and rear of the supplementary member coupling element (see figs. 1-2, such that elements 28 couple with part 50 which are 
 Sillard teaches a missing tooth supplementing dental prosthesis comprising the user of coupling clips 59 configured to couple the prosthetic body 20 and the supplementing member coupling element 16. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the coupling element taught by Zuest/Kuch with the coupling clips taught by Sillard in order to quickly and easily connect and disconnect the parts.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Marshall has been cited to teach a height adjustable member 44.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/9/2021